 



Exhibit (10)(qq)
     Insurance Bonus Agreement (the “Agreement”), dated as of December 29, 2003,
among Wachovia Corporation, a North Carolina corporation, its subsidiaries and
affiliates (the “Company”), Jean E. Davis (the “Insured”) and The Jean E. Davis
Irrevocable Living Trust dated September 20, 2000 (the “Owner”).
W i t n e s s e t h:
     Whereas, the Owner desires to purchase a life insurance policy insuring the
life of the Insured;
     Whereas, the Company desires to provide the Insured with a special bonus
for work performed for the Company; and
     Whereas, the Company, the Insured and the Owner desire to terminate the
Split-Dollar Life Insurance Agreement among them and this Agreement is a
condition to the termination;
     Now, therefore, in consideration of the preceding and the mutual promises
made herein, the Company and the Insured agree as follows:
     1. Purchase Of Policy. The Owner agrees that it shall apply to The
Travelers Insurance Company (together, the “Insurer”) for a policy of insurance
having the terms set forth in the attached Schedule (the “Policy”). The Insured
agrees to provide any and all information requested by the Insurer in order for
the Insurer to underwrite the Policy, including but not limited to a medical
examination and completion of forms as requested by the Insurer.
     2. Policy Ownership. The Owner shall be the sole owner of the Policy and
shall have all incidents of ownership in and to the Policy.
     3. Insurance Bonus. In addition to any and all compensation paid by the
Company to the Insured for the Insured’s services, the Company shall cause an
annual insurance bonus to be paid to the Insured (or after the Insured’s death,
to his or her surviving spouse) in the amount of Sixty Four Thousand, One
Hundred Twenty-Five Dollars ($64,125.00) (the “Insurance Bonus”). While this
Agreement is in force, the Insurance Bonus will be paid during December each
year, beginning 2003. The parties agree that the Insurance Bonus is compensation
for services and that the Company may withhold any taxes that are required to be
withheld under any law, rule or regulation.
     4. Premium Payments. The Owner agrees to pay the annual premium on the
Policy (the “Annual Premium”) when due. As a convenience to the Insured and the
Owner, the Insured directs the Company (a) to pay the Insurance Bonus directly
to the Insurer on behalf of the Owner against the Annual Premium and (b) to the
extent the Annual Premium exceeds the amount of the Insurance Bonus after all
applicable withholding, to pay the excess out of the amount of any other
compensation then owed to

 



--------------------------------------------------------------------------------



 



the Insured. The Company shall notify the Insured of any amounts it has paid
under this Section 4, and the Owner shall pay any remainder of the Annual
Premium when due. For the avoidance of doubt, this Agreement in no way obligates
the Company to extend or maintain credit to or for the Insured or the Owner.
     5. Termination. This Agreement shall terminate upon the earlier of:
     (a) The later of the death of the Insured or the Insured’s spouse;
     (b) Written notice by the Company to the Insured, if the Owner has failed
to pay any portion of the Annual Premium when due or either the Owner or the
Insured has failed to comply with any other provision of this Agreement (and, in
each case, such failure has not been cured within 30-days of the Company’s
written notice to the Insured);
     (c) Mutual agreement by the Company and the Insured.
Termination of Insured’s employment with the Company and its subsidiaries shall
not affect the party’s obligations under this Agreement.
     6. Certain Forbearances. Notwithstanding Section 2 of this Agreement, the
Owner agrees that during the term of this Agreement that the Owner will not
(without the prior written consent of the Company): (a) exchange or surrender
any part of the Policy (for its cash value or otherwise); (b) obtain a loan
against the Policy from the Insurer; (c) assign any part of the Policy as
collateral security; (d) change the ownership of any part of the Policy by
endorsement or assignment; or (e) request a settlement of the proceeds of the
Policy under any method of settlement other than one which is in reference to
the life of the Insured. If applicable, the Owner shall enter into an agreement
with the Insurer to effect the foregoing.
     7. Amendment Of Agreement. The Agreement shall not be amended, altered or
modified, and no term may be waived, without the written agreement of the
Insured and the Company. The agreement of the Owner shall not be required unless
the amendment, alteration, modification or waiver increases materially the
obligations of the Owner under this Agreement. The failure of the Company to
enforce any of the provisions of this Agreement shall in no way be construed to
be a waiver of any such provision. No waiver of any breach of this Agreement
shall be held to be a waiver of any other or subsequent breach.
     8. Death Benefits. The Owner shall designate the beneficiary or
beneficiaries of the Policy, and the Company shall have no rights or interest in
the death proceeds payable under the Policy or in the cash value of the Policy.
     9. Miscellaneous. The Company and the Insured agree that (a) this Agreement
is not and shall not be construed as an employee benefit plan subject to the

2



--------------------------------------------------------------------------------



 



Employment Retirement Income Security Act of 1974, as amended (“ERISA”) and
(b) the value of the Insured’s Insurance Bonus shall not be considered as salary
or compensation for purposes of determining the Insured’s benefits under any of
the Company’s or its affiliates’ plans, policies or arrangements, including, but
not limited to, pension, retirement, profit sharing, bonus or severance plans or
under any agreement between the Insured and the Company or one of its
affiliates. Before making any claim under this Agreement, the Owner and the
Insured will comply with the Company’s claims procedures, which may be obtained
from the Company’s Executive Compensation Department. This agreement shall be
subject to and construed under the laws of the state of North Carolina.
     10. Use of Certain Definitions. Capitalized terms used herein but not
defined herein shall have the meanings ascribed to such terms in the Employment
Agreement, dated as of November 1, 2001 (the “Employment Agreement”), by and
between the Insured and the Company. This Agreement does not constitute an
amendment to the Employment Agreement.
     11. Liability Of Insurer. The Insurer is not a party to this Agreement and
shall have no liability except as set forth in the Policy.
     12. Liability Of the Company. The Company makes no representations to the
Insured and shall have no responsibility or liability for the tax effects of
this Insurance Bonus Agreement or any related payments under the Policy. The
Insured is solely responsible for any taxes owed as a result of the Insurance
Bonus. The Owner and the Insured represent that they have relied on their own
tax and legal advisors with respect to this Agreement, the Insurance Bonus and
the Policy.
     13. No Third Party Beneficiaries. This Agreement shall not confer any
rights or remedies on any person other than the Company, the Insured or the
Owner.

3



--------------------------------------------------------------------------------



 



     In witness whereof, the parties hereto have executed this Insurance Bonus
Agreement on the date first above written.

                      WACHOVIA CORPORATION                
 
                   
By:
  /s/ CHARLES D. LORING       /s/ JEAN E. DAVIS                   Name:  
Charles D. Loring       Insured: Jean E. Davis    
Title:
  Senior Vice President                
 
                   
 
          Date:   DECEMBER 29 ,  2003
 
                   
Date:
  DECEMBER 29 ,  2003            
 
                   
 
                   
 
          /s/ WACHOVIA BANK, N.A., TRUSTEE                                  
Trustee: Wachovia Bank, N.A.
Owner: The Jean E. Davis
Irrevocable Living Trust dated
September 20, 2000    
 
                   
 
          Date:   DECEMBER 29 ,  2003
 
                   

4